Title: To George Washington from John McDowell, 8 March 1798
From: McDowell, John
To: Washington, George

 

Sir,
Annapolis [Md.] March 8th 1798

I received your favour by Doctr Stuart and with him have made such arrangements respecting the education of young Mr Custis, as we judged most eligible at this time. What these are, it is unnecessary for me to mention, as the Doctor will no doubt give you a full account of every thing. I hope the course of study, we have chosen for him, as well as the reasons for the choice, will meet with your approbation. When I am better acquainted with the genius and temper of the young gentleman, I shall be better able to determine how far the present plan ought to be pursued, and what alterations it may be proper to make. Of this and likewise of his progress and behaviour, I shall take the liberty of informing you from time to time. His proficiency in literature does not indeed appear to be adequate to the oppertunities, which he has enjoyed, and the time that he has spent at school. But with deligence and application he may yet acquire a good stock of valuable and ornamental knowledge. If any exertions of mine, which shall not be wanting, should contribute in any degree, to render him a respectable man and useful member of society, it will give real pleasure to, Sir, your very humble Servt

Jno. McDowell

